In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2630
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ROBIN PEOPLES,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:98-CR-55 — Robert L. Miller, Jr., Judge.
                     ____________________

       ARGUED APRIL 27, 2022 — DECIDED JULY 20, 2022
                 ____________________

    Before SYKES, Chief Judge, and BRENNAN and SCUDDER, Cir-
cuit Judges.
   SCUDDER, Circuit Judge. Robin Peoples is serving a 110-year
sentence for multiple armed bank robberies he committed in
the late 1990s. Twenty-one years into that sentence, he in-
voked 18 U.S.C. § 3582(c)(1)(A)(i) and sought early release,
contending not only that his prison record shows extraordi-
nary rehabilitation, but also that, because of Congress’s recent
enactment of the First Step Act, he would not face such a
2                                                    No. 21-2630

lengthy prison term if sentenced today for the same crimes.
After initially concluding otherwise, the district court denied
Peoples’s motion, recognizing that our decision in United
States v. Thacker, 4 F.4th 569 (7th Cir. 2021), all but forecloses
his position. The district court also determined that Peoples
otherwise failed to identify an extraordinary and compelling
reason warranting early release. We agree and aﬃrm.
                                I
                                A
    Robin Peoples led a gang that robbed four Indiana banks
in late 1997 and early 1998. In each robbery, he brandished an
assault riﬂe. And on at least one occasion he pointed the gun
at tellers and threatened to kill them if they did not hand over
money. Peoples stole getaway cars, which, on two occasions,
he then doused with gasoline and set on ﬁre. The robberies
netted about $105,000.
    Federal charges followed, and in 1999 a jury convicted
Peoples on multiple counts of armed bank robbery (18 U.S.C.
§ 2113(d)), using a ﬁrearm during a felony (18 U.S.C. § 924(c))
and to commit a felony (18 U.S.C. § 844(h)), and maliciously
destroying a vehicle by ﬁre (18 U.S.C. § 844(i)).
    The four § 924(c) convictions required the imposition of
consecutive minimum sentences. The sentences stacked this
way: Peoples received ﬁve years for the ﬁrst § 924(c) convic-
tion and then three consecutive sentences of 20 years for each
of the other three counts of conviction. See 18 U.S.C.
§ 924(c)(1) (1997 ed.). All together, then, the four § 924(c) con-
victions resulted in 65 mandatory years. The two § 844(h) con-
victions required a sentence of at least 30 consecutive years.
No. 21-2630                                                    3

   In the end, the district court sentenced Peoples to a total
term of imprisonment of almost 111 years (1,329 months).
This consisted of concurrent terms of about 16 years (189
months) on the § 2113(d) and § 844(i) counts, 65 mandatory
consecutive years (780 months) on the § 924(c) counts, and an
additional 30 mandatory consecutive years (360 months) on
the § 844(h) counts. Peoples’s challenge to his conviction and
sentence on appeal proved unsuccessful. See United States v.
Peoples, 6 F. App’x 386, 390 (7th Cir. 2001).
    By any measure, Peoples has used his time in prison to
better himself. He has taken and successfully completed
many classes, including on how to continue with parenting
responsibilities in prison, leadership and interpersonal skills
development, accounting, music, and typing. All along he has
maintained good behavior, receiving no disciplinary infrac-
tions. The record even shows that Peoples, at substantial risk
to his own safety, took steps to save another person’s life in
prison.
    Peoples’s record in prison so impressed Bureau of Prisons
personnel that nine correctional oﬃcers came forward and
supported his motion for compassionate release that he ﬁled
under 18 U.S.C. § 3582(c)(1)(A)(i) in February 2021. Peoples
saw early release as warranted because of his record of ex-
traordinary rehabilitation and the reality that, as a result of
the First Step Act’s amendments to § 924(c), he would face a
much shorter sentence today for the same armed bank rob-
beries.
    Peoples is right that the First Step Act changed the law. See
Pub. L. No. 115-391, 132 Stat. 5194. Section 403 of the enact-
ment amended § 924(c) to make clear that the provision’s
stacking requirement applies only when the ﬁrst
4                                                   No. 21-2630

§ 924(c) conviction arises from a separate case and becomes
ﬁnal before a second conviction. See 18 U.S.C. § 403, 132 Stat.
at 5221–22 (2018). Everyone agrees that Peoples, if sentenced
today, would face a mandatory minimum total of 20 consec-
utive years for equivalent § 924(c) convictions—45 years less
than he faced at the time of his original 1999 sentencing. By its
terms, however, the amendment only applies prospectively.
                               B
    Relying on United States v. Black, 999 F.3d 1071, 1075 (7th
Cir. 2021), the district court initially granted Peoples’s motion
and ordered his immediate release. The district court rea-
soned that it “can, in an appropriate case, ﬁnd extraordinary
and compelling reasons for compassionate release based
solely on the unreasonableness—by contemporary stand-
ards—of the defendant’s sentence.” Under this framework,
the court emphasized the fact that Peoples, if sentenced after
the First Step Act’s amendment to § 924(c), would face 45
fewer years of mandatory consecutive imprisonment. That
development, in the court’s view, constituted an extraordi-
nary and compelling reason warranting a sentencing reduc-
tion. From there the district court considered the factors in 18
U.S.C. § 3553(a) and found they too favored early release, es-
pecially given the extent of Peoples’s rehabilitation.
   The government moved for reconsideration. While that
motion was pending, we decided United States v. Thacker,
holding that the compassionate release statute “cannot be
used to eﬀect a sentencing reduction at odds with Congress’s
express determination embodied in § 403(b) of the First Step
Act that the amendment to § 924(c)’s sentencing structure ap-
ply only prospectively.” 4 F.4th at 574. We explained that “the
discretion conferred by § 3582(c)(1)(A) does not include
No. 21-2630                                                    5

authority to reduce a mandatory minimum sentence on the
basis that the length of the sentence itself constitutes an ex-
traordinary and compelling circumstance warranting a sen-
tencing reduction.” Id.
    The district court recognized the signiﬁcance of Thacker.
As the court saw it, Thacker “made clear that a defendant’s
stacked § 924(c) sentences can’t play a part in resolving a pe-
tition for compassionate release”—a reality that required
granting the government’s motion to reconsider, vacating the
order granting early release, and reinstating Peoples’s origi-
nal sentence.
    To be sure, the district court stood by its prior ﬁnding that
“[o]ther factors made Mr. Peoples’s 1999 sentence unreasona-
ble in 2021.” Notwithstanding this observation, the district
court took care to acknowledge that it could not “honestly say
that it would reach the same result without considering the
extra 45 years for what the law treated as second and subse-
quent § 924(c) oﬀenses at Mr. Peoples’s 1999 sentencing.” The
court oﬀered this acknowledgement against its recognition of
our statement in Thacker, that, at “step one [of a compassion-
ate release motion], the prisoner must identity an ‘extraordi-
nary and compelling’ reason warranting a sentence reduction,
but that reason cannot include, whether alone or in combina-
tion with other factors, consideration of the First Step Act’s
amendment to § 924(c).” 4 F.4th at 576.
    In the course of its reasoning, the district court reinforced
its view on the extraordinary degree of Peoples’s rehabilita-
tion in prison. But so too did the district court determine that
after Thacker “those observations no longer support a grant of
compassionate release under today’s understanding of the
law in this circuit.”
6                                                   No. 21-2630

   Peoples reported back to prison the next day and then ap-
pealed.
                               II
                               A
    The compassionate release statute provides that a court
“may not modify a term of imprisonment once it has been im-
posed except” if “after considering the factors set forth in sec-
tion 3553(a) to the extent that they are applicable,” it “ﬁnds
that extraordinary and compelling reasons warrant such a re-
duction.” 18 U.S.C. § 3582(c)(1)(A)(i).
    This statutory language led us in Thacker to observe that
proper consideration of a motion for compassionate release
proceeds in two steps. First, the prisoner “must identify an
‘extraordinary and compelling’ reason warranting a sentence
reduction.” Thacker, 4 F.4th at 576. Second, “[u]pon a ﬁnding
that the prisoner has supplied such a reason,” the district
court “exercis[es] the discretion conferred by the compassion-
ate release statute, to consider any applicable sentencing fac-
tors in § 3553(a) as part of determining what sentencing re-
duction to award the prisoner.” Id.
    The district court committed no abuse of discretion in con-
cluding that Peoples failed at step one. In reconsidering its in-
itial ruling, the district court recognized that Thacker fore-
closes prisoners from using § 3582(c)(1)(A) to navigate around
Congress’s express choice in the First Step Act not to make its
amendment to § 924(c) retroactive. After acknowledging this
limitation, the district court explained that it could not “hon-
estly say” that Peoples had shown an extraordinary and com-
pelling reason for release.
No. 21-2630                                                    7

    On this record, we see no shortcoming in the district
court’s reasoning. The district court reconsidered its reason-
ing in light of Thacker, accurately described our holding there,
and then in clear and candid terms explained that, setting
aside the signiﬁcance of the change of law embodied in the
First Step Act, it could ﬁnd no extraordinary and compelling
reason for a reduced sentence.
    Peoples urges a diﬀerent view, contending that, notwith-
standing Thacker, he has still identiﬁed an extraordinary and
compelling reason warranting early release—his “post-con-
viction conduct and rehabilitation alone.” We disagree, for
here too Peoples runs into an express limitation imposed by
Congress making clear, albeit in a directive to the Sentencing
Commission, that “[r]ehabilitation of the defendant alone
shall not be considered an extraordinary and compelling rea-
son” for early release. 28 U.S.C. § 994(t).
    The clarity of that congressional determination resolves
the question before us, for “the discretionary authority con-
ferred by § 3582(c)(1)(A) only goes so far.” Thacker, 4 F.4th at
574. The compassionate release statute “cannot be used,” we
have emphasized, “to eﬀect a sentencing reduction at odds
with Congress’s express determination.” Id.; see also U.S.S.G.
§ 1B1.13 cmt. n.3 (providing that “rehabilitation of the defend-
ant is not, by itself, an extraordinary and compelling reason
for” compassionate release). And § 994(t) tells us in no uncer-
tain terms that Congress has determined that rehabilitation
alone does not warrant early release. See United States v.
Hunter, 12 F.4th 555, 572 (6th Cir. 2021) (referencing § 994(t)’s
express language and likewise emphasizing that Congress
has made itself “emphatically clear” that rehabilitation alone
cannot serve as a basis for early release under § 3582(c)(1)(A)).
8                                                   No. 21-2630

    A contrary conclusion would undermine the determinate
sentencing scheme Congress established with the Sentencing
Reform Act of 1984. See Mistretta v. United States, 488 U.S. 361,
363–68 (1989). That enactment evinced Congress’s clear desire
to displace the then-existing indeterminate sentencing and
parole systems that relied on broad discretion about an “of-
fender’s amenability to rehabilitation.” Id. This discretion re-
sulted in “[s]erious disparities in sentences” and “uncertainty
as to the time the oﬀender would spend in prison.” Id. at 365–
66. So “Congress overhauled federal sentencing procedures to
make prison terms more determinate and abolish the practice
of parole. Now, when a defendant is sentenced to prison he
generally must serve the great bulk of his assigned term.”
United States v. Haymond, 139 S. Ct. 2369, 2382 (2019).
    To allow rehabilitation, standing alone, to serve as an ex-
traordinary and compelling circumstance warranting early
release would nearly bring us full circle. It would “obviously
require[] the judge … to make their respective sentencing and
release decisions upon their own assessments of the of-
fender’s” rehabilitation. Mistretta, 488 U.S. at 363. It would
bring back the “serious impediment[s] to an evenhanded and
eﬀective operation of the criminal justice system” that moti-
vated the Sentencing Reform Act—unwarranted sentencing
disparities from judge to judge and uncertainty as to how
long an oﬀender would remain incarcerated. Id. at 366. And it
would run contrary to what Congress took care to state in
§ 994(t) in clear and precise terms—that the “rehabilitation of
the defendant alone shall not be considered an extraordinary
and compelling reason” for compassionate release.
   This conclusion carries particular force here. If Peoples
were convicted of the same crimes today, he would still face
No. 21-2630                                                    9

a 55-year mandatory minimum consecutive sentence—ﬁve
years for the § 844(i) conviction, 20 consecutive years for the
four § 924(c) counts, and another 30 consecutive years on the
§ 844(h) counts. He has spent the last 23 years in prison. This
is just over half of what the mandatory consecutive term
would be by today’s measure, and less than a quarter of the
95 mandatory consecutive years that Peoples was originally
subject to. We cannot read § 3582(c) to permit good prison
conduct and rehabilitation alone to override Congress’s de-
terminate sentencing scheme.
    But be careful not to overread our decision. As the Fourth
Circuit has explained, “there is no indication that successful
rehabilitation eﬀorts may not be considered as one among
other factors” warranting a reduced sentence under
§ 3582(c)(1)(A). United States v. McCoy, 981 F.3d 271, 286 n.9
(4th Cir. 2020); see also United States v. Brooker, 976 F.3d 228,
238 (2d Cir. 2020) (“In the instant case, Zullo does not rely
solely on his (apparently extensive) rehabilitation.”) (empha-
sis in original). We agree. Our primary point is more limited:
rehabilitation “cannot serve as a stand-alone reason” for com-
passionate release. Hunter, 12 F.4th at 563. That observation
resolves Peoples’s contention that his extraordinary record of
rehabilitation is itself suﬃcient to warrant a new sentence of
time served.
                               B
    Two ﬁnal points bear discussion. In a letter ﬁled after oral
argument, Peoples points us to the Supreme Court’s recent
decision in Concepcion v. United States, which interpreted the
First Step Act and held that the statute “allows district courts
to consider intervening changes of law or fact,” including the
defendant’s rehabilitation, “in exercising their discretion to
10                                                   No. 21-2630

reduce a sentence pursuant to the First Step Act.” 142 S. Ct.
2389, 2404 (2022). He contends that Concepcion bolsters his ar-
gument that his rehabilitation alone can be an extraordinary
and compelling reason for his release.
    Not so in our view. We are not reviewing a resentencing
decision under the First Step Act, but instead the denial of a
compassionate release motion under § 3582(c)(1)(A). Further,
in Concepcion itself, the Supreme Court expressly distin-
guished First Step Act resentencing and compassionate re-
lease, recognizing that in the latter context “Congress has …
imposed express statutory limitations” that conﬁne the exer-
cise of judicial discretion. Id. at 2401. Our discretion remains
bounded by the limits Congress has set. We decline to inter-
pret § 3582(c)(1)(A) inconsistently with Congress’s decisions
to make its amendment to § 924(c)’s stacking provision pro-
spective and to have rehabilitation alone not serve as a justiﬁ-
cation for early release.
    Likewise, and contrary to Peoples’s contentions, nothing
in Concepcion calls into question our decision in Thacker. As we
recently explained in United States v. King, “[w]e take the Su-
preme Court at its word that Concepcion is about the matters
that district judges may consider when they resentence de-
fendants.” No. 21-3196, slip. op. at 3–4 (7th Cir. July 11, 2022).
With that understanding, Concepcion does not bear on “the
threshold question whether any given prisoner has estab-
lished an ‘extraordinary and compelling’ reason for release.”
Id. at 4. Simply put, Concepcion “does not alter [our] under-
standing” that the prospective amendments to § 924(c) are not
an extraordinary and compelling reason for early release. Id.
at 3.
No. 21-2630                                                  11

                        *      *      *
    Peoples’s conduct in prison is exemplary. But, standing
alone, his rehabilitation eﬀorts are not a ground for release
under § 3582(c)(1)(A). The district court did not abuse its dis-
cretion reaching this same conclusion, so we AFFIRM.